IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                        NO. WR-93,093-01


                      EX PARTE AARON RANDOL JONES, Applicant


                 ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                  CAUSE NO. 10667-A IN THE 31ST DISTRICT COURT
                              FROM GRAY COUNTY


       Per curiam.

                                             ORDER

       Applicant pled guilty to possession of child pornography and was sentenced to nine years’

imprisonment. He filed this application for a writ of habeas corpus in the county of conviction, and

the district clerk forwarded it to this Court. See TEX . CODE CRIM . PROC. art. 11.07.

       Applicant claims his guilty plea was involuntary. He says that he was charged with several

offenses of possessing child pornography, that he pled guilty to the offenses for prison sentences, and

that, when he pled guilty, he believed the sentences would run concurrently, but they are not. He says

he has learned, upon making parole on one of the sentences, that the sentences were cumulated on

each other. He complains that counsel “did not explain my sentence to me correctly” and “did not

do his job for my defense.”
                                                                                                       2

        Applicant has alleged facts that, if true, might entitle him to relief. Strickland v. Washington,

466 U.S. 668 (1984); Hill v. Lockhart, 474 U.S. 52 (1985); Ex parte Morrow, 952 S.W.2d 530 (Tex.

Crim. App. 1997). The habeas record forwarded to this Court contains no written plea agreement,

response from trial counsel, or findings from the trial court resolving the disputed factual issues.

Accordingly, the record should be developed. The trial court is the appropriate forum for findings

of fact. TEX . CODE CRIM . PROC. art. 11.07, § 3(d).

        The trial court shall order trial counsel to respond to Applicant’s claim. In developing the

record, the trial court may use any means set out in Article 11.07, § 3(d). If the trial court elects to

hold a hearing, it shall determine whether Applicant is indigent. If Applicant is indigent and wants

to be represented by counsel, the trial court shall appoint counsel to represent him at the hearing.

See TEX . CODE CRIM . PROC. art. 26.04. If counsel is appointed or retained, the trial court shall

immediately notify this Court of counsel’s name.

        The trial court shall make findings of fact and conclusions of law as to whether Applicant’s

plea was involuntary. The trial court may make any other findings and conclusions that it deems

appropriate. The trial court shall supplement the habeas record with any written plea agreement.

        The trial court shall make findings of fact and conclusions of law, and supplement the habeas

record with any written plea agreement, within ninety days from the date of this order. The district

clerk shall then immediately forward to this Court the trial court’s findings and conclusions and the

record developed on remand, including, among other things, affidavits, motions, objections,

proposed findings and conclusions, orders, and transcripts from hearings and depositions. See TEX .

R. APP. P. 73.4(b)(4). Any extensions of time must be requested by the trial court and obtained from

this Court.
                         3



Filed: October 6, 2021
Do not publish